DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of under 35 U.S.C. 119(e) is acknowledged and accepted. Benefit of priority under 35 U.S.C. 371 over PCT/US2017/042470 is acknowledged and accepted.
Response to Amendment
The amendments to Claims 8,34 in the submission filed 6/18/2018 are acknowledged and accepted.
Cancellation of Claims 5,7,9,13-14,18-36 is acknowledged and accepted.
New Claims 43-51 have been added.
The amendments to the Specification are acknowledged and accepted. 
Pending Claims are 1-4,6,8,10-12,15-17,37-51. 
Drawings
The drawings with 23 Sheets of Figs. 1-16 received on 6/18/2018 are acknowledged and accepted.  Replacement drawings with 23 sheets of Figs. 1-16 received on 6/18/2018 are acknowledged and accepted. The Application now has 23 sheets of Figs. 1-16.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because 
Abstract recites “Disclosed are energy systems” in line 1. This is incorrect language. Examiner suggests –Energy systems--.
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-4,6,8,10-12,15-17,37-51,  objected to because of the following informalities: 
Claim 1 recites “the energy locations” in line 7. There is lack of antecedent basis for this limitation. Examiner suggests –energy locations--.
Claims 2-4,6,8,10-12,15-17,51 are dependent on Claim 1 and hence inherit its deficiencies.
Claim 37 recites “the energy locations” in line 7. There is lack of antecedent basis for this limitation. Examiner suggests –energy locations--.
Claims 38-39 are dependent on Claim 37 and hence inherit its deficiencies.

Claims 43-50 are dependent on Claim 42 and hence inherit its deficiencies.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim limitation(s) “energy system configured to direct energy” in Claims 1,2,7,37,38,39,40, “ A plurality of energy systems configured to direct energy” in Claim 42 and “ a first energy system is configured to direct energy” in Claims 43,44. has/have been interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "configured to” coupled with functional language “direct energy” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1,20,30 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “energy device, energy relay element and energy waveguide system”, (Para 4, current PgPub).
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-“energy device(s)” in line 3, in Claims 1,37,42; It is defined as “illumination sources” in Para 20, current PgPub.
-“energy relay system” in line 4, “energy relay element” in line 4 in Claims 1,37,42; They are defined as “faceplates and optical tapers” in Para 17, “fused or tiled mosaics” in para 19, “tapered form” in Para 85, current PgPub. 
-“energy waveguide system” in line 10, in Claims 1,37,42. It is defined as “lenslets” in Para 104, current PgPub.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10,15,16, 40-41,43-51, as best understood,   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


-Claims 40,41 are dependent on canceled Claim 18. Are Claims 40,41 supposed to depend on Claim 37? For the purpose of examination, Claims 40,41 are taken to be dependent on Claim 37.
-Claim 43 is dependent on itself. Did Applicant intend Claim 43 to be dependent on Claim 42? For the purpose of examination, Claim 43 is interpreted to be dependent on Claim 42.
Claims 44-50 are dependent on Claim 43 and hence inherit its deficiencies.
-Claim 51 and Claim 17 are dependent on Claim 1 and recite the same limitations. Did Applicant intend Claim 51 to be dependent on Claim 42? For the purpose of examination, Claim 51 is interpreted to be dependent on Claim 42.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,4,6, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucente et al (US 2008/0144174 A1, hereafter Lucente).

Regarding Claim 1,  Lucente teaches (fig 2,3) an energy system (dynamic autostereoscopic module 110, p42, lines 1-4) configured to direct energy (light waves from emissive display 200, p42, lines 5-6) according to a four-dimensional (4D) plenoptic function (plenoptic function, p35, lines 1-6, 4D light field representation, p35, lines 12-17), the system comprising: 
a plurality of energy devices (emissive displays 200, p42, lines 1-6); 
an energy relay system (system made of plural light delivery systems of plural fiber taper 210, p42, lines 5-9, light pipes p45, lines 13-16, fiber optic faceplate, p64, lines 1-4) comprising one or more energy relay elements (each fiber taper 210 or light delivery system or light pipe), wherein each of the one or more energy relay elements (each fiber taper 210 or light delivery system or light pipe) comprises a first surface (first surface towards emissive display 200) and a second surface (second surface towards lenslet array 220, p42, lines 5-9), the second surface (second surface towards lenslet 
an energy waveguide system (lenslet array 220, p42, lines 5-9) comprising an array of energy waveguides (array of lenslets 220), and wherein a second plurality of energy propagation paths (light beams paths from end of fiber tapers 210 through lenslets 220) extend from the singular seamless energy surface (single surface of the fiber tapers ends which are fused together to form a seamless surface, fig 3, p63, lines 1-5) through the array of energy waveguides (array of lenslets 220) in directions determined by a 4D plenoptic function (plenoptic function, p35, lines 1-6, 4D light field representation, p35, lines 12-17).  

Regarding Claim 3, Lucente teaches (fig 2,3) the energy system of claim 1, wherein the energy system (dynamic autostereoscopic module 110, p42, lines 1-4) is configured 

Regarding Claim 4, Lucente teaches the energy system of claim 1, wherein any seams (fiber tapers 300 have their large faces fused together, p63, lines 1-4, seams between fused fiber tapers 210 in fig 2 or fiber tapers 300 in fig 3 seem to be fused together and form a seamless surface) between adjacent fused or tiled mosaics (plural fiber tapers 210, p42, lines 5-9, light pipes p45, lines 13-16 are fused together and hence there is no separation) are separated (separation is zero which is less than any minimum perceptible contour) by or are less than the minimum perceptible contour as defined by the visual acuity of a human eye having better than 20/40 vision at a distance at or greater than the width or height of the singular seamless energy surface (single surface 

Regarding Claim 6, Lucente teaches the energy system of claim 1, wherein the singular seamless energy surface (single surface of the fiber tapers which are fused together to form a seamless surface, fig 3, p63, lines 1-5) is operable to guide localized light transmission to within three or less wavelengths of visible light (visible light range is 0.3-0.6 micron, transmission is within 3 or less wavelengths of light, transmission is within 3 times 0.6 micron=1.8 micron or less, Lucente teaches light from fiber taper is relayed displacement 6 micron or less, p63, lines 14-16 and hence teaches the limitation).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,37-39,41, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucente et al (US 2008/0144174 A1, hereafter Lucente) in view of Zagolla et al (US 2016/0282614 A1, hereafter Zagolla).

Regarding Claim 2, Lucente teaches the energy system of claim 1.
	However Lucente does not teach

	Lucente and Zagolla are related as energy relay elements.
	Zagolla teaches (fig 1),
wherein the energy system (solar concentrator device 100, p16, lines 1-2) is configured to direct energy (light L or solar energy, p16, lines 1-5)  along the second plurality of energy propagation paths (path of Light L from the sun through the 2d lens array 110, p16, lines 1-5) through the energy waveguide system (2d lens array 110, p16, lines 1-5) to the singular seamless energy surface (the seamless surface of the top surface of light guide 130) and to direct energy (light L or solar energy, p16, lines 1-5) along the first plurality of energy propagation paths (path of light from lower surface of the 2d lens array 110, p16, lines 1-5) from the singular seamless energy surface (the seamless surface of the top surface of light guide 130) through the energy relay system ( light guide element 130, p16, lines 1-10) to the plurality of energy devices (self-adaptive devices 120 with actuators 50, p16, lines 10-15 which get actuated when light falls on them, and self adaptive device 120 acts as an optical coupler to couple light reflected by reflective layers 70 into waveguide 130, p17, lines 1-12).
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lucente to include the teachings of Zagolla such that wherein the energy system is configured to direct energy 

Regarding Claim 37,  Lucente teaches (fig 2,3) an energy system (dynamic autostereoscopic module 110, p42, lines 1-4) configured to direct energy (light waves from emissive display 200, p42, lines 5-6) according to a four-dimensional (4D) plenoptic function (plenoptic function, p35, lines 1-6, 4D light field representation, p35, lines 12-17), the system comprising: 
a plurality of energy devices (emissive displays 200, p42, lines 1-6); 
an energy relay system (system made of plural light delivery systems of plural fiber taper 210, p42, lines 5-9, light pipes p45, lines 13-16, fiber optic faceplate, p64, lines 1-4) comprising one or more energy relay elements (each fiber taper 210 or light delivery system or light pipe), wherein each of the one or more energy relay elements (each fiber taper 210 or light delivery system or light pipe) comprises a first surface (first surface towards emissive display 200) and a second surface (second surface towards lenslet array 220, p42, lines 5-9), the second surface (second surface towards lenslet array 220, p42, lines 5-9) of the one or more energy relay elements (each fiber taper 210 or light delivery system or light pipe) being arranged to form a singular seamless energy surface (single surface of the fiber tapers which are fused together to form a seamless surface, fig 3, p63, lines 1-5) of the energy relay system (system made of 
an energy waveguide system (lenslet array 220, p42, lines 5-9) comprising an array of energy waveguides (array of lenslets 220), and wherein a second plurality of energy propagation paths (light beams paths from end of fiber tapers 210 through lenslets 220) extend from the singular seamless energy surface (single surface of the fiber tapers ends which are fused together to form a seamless surface, fig 3, p63, lines 1-5) through the array of energy waveguides (array of lenslets 220) in directions determined by a 4D plenoptic function (plenoptic function, p35, lines 1-6, 4D light field representation, p35, lines 12-17).  
	However Lucente does not teach
 wherein the singular seamless energy surface is operable to both provide and receive energy there through.  
	Lucente and Zagolla are related as energy relay elements.
	Zagolla teaches (fig 1),
wherein the singular seamless energy surface (the seamless surface of the top surface of light guide 130) is operable to both provide and receive energy (light L or solar 
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lucente to include the teachings of Zagolla such that wherein the singular seamless energy surface is operable to both provide and receive energy there through  for the purpose of a self-tracking mechanism without any external active mechanical tracking, p4, lines 4-9).

Regarding Claim 38, Lucente-Zagollla teach the energy system of claim 37, wherein the energy system (solar concentrator device 100, p16, lines 1-2, Zagolla) is configured to direct energy (light L or solar energy, p16, lines 1-5)  along the second plurality of energy propagation paths (path of Light L from the sun through the 2d lens array 110, p16, lines 1-5) through the energy waveguide system (2d lens array 110, p16, lines 1-5) to the singular seamless energy surface (the seamless surface of the top surface of light guide 130) and to direct energy (light L or solar energy, p16, lines 1-5) along the first plurality of energy propagation paths (path of light from lower surface of the 2d lens array 110 to waveguide 130, p16, lines 1-5) from the singular seamless energy surface (the seamless surface of the top surface of light guide 130) through the energy relay system ( light guide element 130, p16, lines 1-10) to the plurality of energy devices (self-

Regarding Claim 39, Lucente teaches (fig 2,3) the energy system of claim 1, wherein the energy system (dynamic autostereoscopic module 110, p42, lines 1-4, Lucente, solar concentrator device 100, p16, lines 1-2, Zagolla) is configured 
to direct energy (light waves from emissive display 200, p42, lines 5-6, Lucente, light from self –adaptive actuators 50 which acts as an optical coupler to couple light reflected by reflective layers 70 into waveguide 130, p17, lines 1-12, Zagolla) along the first plurality of energy propagation paths (light beams paths from emissive display pixels through fiber tapers 210, Lucente, path of light from waveguide 130 to lower surface of the 2d lens array 110, p16, lines 1-5, Zagolla) from the plurality of energy devices (emissive displays 200, p42, lines 1-6, Lucente, self-adaptive devices 120 with actuators 50, p16, lines 10-15 which get actuated when light falls on them and self-adaptive device 120 acts as an optical coupler to couple light reflected by reflective layers 70 into waveguide 130, p17, lines 1-12, Zagolla ) through the energy relay system (system made of plural light delivery systems of plural fiber taper 210, p42, lines 5-9, light pipes p45, lines 13-16, Lucente, light guide element 130, p16, lines 1-10, Zagolla) to the singular seamless energy surface (single surface of the fiber tapers which are fused together to form a seamless surface, fig 3, p63, lines 1-5, Lucente, the seamless surface of the top surface of light guide 130, Zagolla), and 


Regarding Claim 41, Lucente-Zagolla teach the energy system of claim 37, 
wherein the singular seamless energy surface (single surface of the fiber tapers which are fused together to form a seamless surface, fig 3, p63, lines 1-5, Lucente, the seamless surface of the top surface of light guide 130, Zagolla) is further operable to both display (Lucente’s single surface of fiber tapers 210, fig 2, enable light  flow from displays 200 to be relayed to the lenslets 220 for display) and capture (Zagolla’s top surface of light guide 130, receives solar energy L) simultaneously with the energy waveguide system (lenslet array 220, p42, lines 5-9, Lucente, 2d lens array 110, p16, lines 1-5, Zagolla) designed such that 
light field data are projected by the plurality of energy devices (emissive displays 200, p42, lines 1-6, Lucente, self-adaptive devices 120 with actuators 50, p16, lines 10-15 which get actuated when light falls on them and self-adaptive device 120 acts as an (Zagolla’s self-adaptive device 120 couples light reflected by reflector layer 70 into the light guide 130)  and simultaneously received through the same singular seamless energy surface (single surface of the fiber tapers which are fused together to form a seamless surface, fig 3, p63, lines 1-5, Lucente, the seamless surface of the top surface of light guide 130, Zagolla) (Zagolla’s top surface of the light guide 130 receives solar energy and propagates the light through the waveguide 130 to the self-adaptive devices 120 with actuators 50)

Claims, 8,10-12,15-16,42,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucente et al (US 2008/0144174 A1, hereafter Lucente) in view of Frost et al (US 2014/0192087 A1, hereafter Frost).

Regarding Claim 8, Lucente teaches the energy system of claim 1.
	However Lucente does not teach
an aggregation system comprising a plurality of energy systems wherein the plurality of energy systems are assembled to form a single planar or curved surface to create a seamless aggregate surface oriented either in a perpendicular configuration with respect to a floor surface, or in a parallel configuration with respect to a floor surface.  
	Lucente and Frost are related as energy systems.
	Frost teaches (fig 1)

 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lucente to include the teachings of Frost such that an aggregation system comprising a plurality of energy systems wherein the plurality of energy systems are assembled to form a single planar or curved surface to create a seamless aggregate surface oriented either in a perpendicular configuration with respect to a floor surface, or in a parallel configuration with respect to a floor surface for the purpose of providing a virtual immersive environment for a user to move around (p25, lines 1-4).

Regarding Claim 10, Lucente teaches the energy system of claim 1.
	However Lucente does not teach
an aggregation system comprising a plurality of energy systems wherein the plurality of energy systems are assembled to form two or more planar or curved surfaces 
	Lucente and Frost are related as energy systems.
	Frost teaches (fig 10)
an aggregation system (VIPE Holodeck 100, p29, lines 1-3) comprising a plurality of energy systems (screens 104, cont p29 on page 3, lines 1-3) wherein the plurality of energy systems (screens 104, cont p29 on page 3, lines 1-3)  are assembled to form two or more planar or curved surfaces (screens 104 are planar, fig 1, rectangular or trapezoidal screens, cont p29 on page 3, lines 1-10) to Page 3Attorney Docket No. 07726.1051 Application No. 16/063,675 create a seamless aggregate surface (aggregate surface of the holodeck arranged in an octagonal domed shape, cont p29 on page 3, lines 1-12) across any combination of objects including tables, walls, ceiling, floor or other surfaces (across the floor, walls and ceiling of the dome).  
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lucente to include the teachings of Frost such that an aggregation system comprising a plurality of energy systems wherein the plurality of energy systems are assembled to form two or more planar or curved surfaces to Page 3Attorney Docket No. 07726.1051 Application No. 16/063,675 create a seamless aggregate surface across any combination of objects including tables, walls, ceiling, floor or other surfaces for the purpose of providing a virtual immersive environment for a user to move around (p25, lines 1-4).

Regarding Claim 11, Lucente teaches the energy system of claim 1.
	However Lucente does not teach

	Lucente and Frost are related as energy systems.
	Frost teaches (fig 10)
an aggregation system (VIPE Holodeck 100, p29, lines 1-3) comprising a plurality of energy systems (screens 104, cont p29 on page 3, lines 1-3) wherein the plurality of energy systems (screens 104, cont p29 on page 3, lines 1-3)  are assembled to form three planar or curved surfaces (screens 104 are planar, fig 1, rectangular or trapezoidal screens, cont p29 on page 3, lines 1-10, taking 3 adjacent walls in the dome, cont p29 on page 3, lines 1-12) to Page 3Attorney Docket No. 07726.1051 Application No. 16/063,675 create a seamless aggregate surface (aggregate surface of the holodeck arranged in an octagonal domed shape, cont p29 on page 3, lines 1-12) across three adjacent walls (taking 3 adjacent walls in the dome).
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lucente to include the teachings of Frost such that an aggregation system comprising a plurality of energy systems wherein the plurality of energy systems are assembled to form three planar or curved surfaces to create a seamless aggregate surface across three adjacent walls for the purpose of providing a virtual immersive environment for a user (p25, lines 1-4).

Regarding Claim 12, Lucente teaches the energy system of claim 1.
	However Lucente does not teach

	Lucente and Frost are related as energy systems.
	Frost teaches (fig 10)
an aggregation system (VIPE Holodeck 100, p29, lines 1-3) comprising a plurality of energy systems (screens 104, cont p29 on page 3, lines 1-3) wherein the plurality of energy systems (screens 104, cont p29 on page 3, lines 1-3)  are assembled to form four planar or curved surfaces (screens 104 are planar, fig 1, rectangular or trapezoidal screens, cont p29 on page 3, lines 1-10, taking any 4 walls in the dome, cont p29 on page 3, lines 1-12) to Page 3Attorney Docket No. 07726.1051 Application No. 16/063,675 create a seamless aggregate surface (aggregate surface of the holodeck arranged in an octagonal domed shape, cont p29 on page 3, lines 1-12) across four enclosed walls (taking 4 walls in the dome, the walls are enclosed in the dome structure).
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lucente to include the teachings of Frost such that an aggregation system comprising a plurality of energy systems wherein the plurality of energy systems are assembled to form four planar or curved surfaces to create a seamless aggregate surface across four enclosed walls for the purpose of providing a virtual immersive environment for a user (p25, lines 1-4).

Regarding Claim 15, Lucente teaches the energy system of claim 1.
	However Lucente does not teach

	Lucente and Frost are related as energy systems.
	Frost teaches (fig 10)
an aggregation system (VIPE Holodeck 100, p29, lines 1-3) comprising a plurality of energy systems (screens 104, cont p29 on page 3, lines 1-3) wherein the plurality of energy systems (screens 104, cont p29 on page 3, lines 1-3)  are assembled to form a planar or curved surface (screens 104 are planar, fig 1, rectangular or trapezoidal screens, cont p29 on page 3, lines 1-10) to Page 3Attorney Docket No. 07726.1051 Application No. 16/063,675 create a seamless aggregate octagonal domed surface (aggregate surface of the holodeck arranged in an octagonal domed shape, cont p29 on page 3, lines 1-12) across any range of angles, volumes and combinations of objects including tables, walls, ceiling, floor or other surfaces (combination of walls, angles, ceiling, floor of the dome).
.   	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lucente to include the teachings of Frost such that an aggregation system comprising a plurality of energy systems wherein the plurality of energy systems are assembled to form a planar or curved surface to create a seamless aggregate octagonal domed surface across any range of angles, volumes and combinations of objects including tables, walls, ceiling, floor or other surfaces for the purpose of providing a virtual immersive environment for a user (p25, lines 1-4).

	Now, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a seamless aggregate cylindrical surface since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to modify Lucente-Frost to select the shape of a cylinder for the seamless aggregate surface for the purpose of a capsule or submarine like immersive environment for the user.

Regarding Claim 16, Lucente teaches the energy system of claim 1.
	However Lucente does not teach
an aggregation system comprising a plurality of energy systems wherein the plurality of energy systems are assembled to form a planar or curved surface to create a seamless aggregate spherical or domed surface across any range of angles, volumes and combinations of objects including tables, walls, ceiling, floor or other surfaces.  	Lucente and Frost are related as energy systems.
	Frost teaches (fig 10)
an aggregation system (VIPE Holodeck 100, p29, lines 1-3) comprising a plurality of energy systems (screens 104, cont p29 on page 3, lines 1-3) wherein the plurality of energy systems (screens 104, cont p29 on page 3, lines 1-3)  are assembled to form a planar or curved surface (screens 104 are planar, fig 1, rectangular or trapezoidal screens, cont p29 on page 3, lines 1-10) to Page 3Attorney Docket No. 07726.1051 Application No. 16/063,675 create a seamless aggregate spherical or 
.   	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lucente to include the teachings of Frost such that an aggregation system comprising a plurality of energy systems wherein the plurality of energy systems are assembled to form a planar or curved surface to create a seamless aggregate spherical or domed surface across any range of angles, volumes and combinations of objects including tables, walls, ceiling, floor or other surfaces for the purpose of providing a domed virtual immersive environment for a user (p25, lines 1-4).

Regarding Claim 42,  Lucente teaches (fig 2,3) an energy system (dynamic autostereoscopic module 110, p42, lines 1-4) configured to direct energy (light waves from emissive display 200, p42, lines 5-6) according to a four-dimensional (4D) plenoptic function (plenoptic function, p35, lines 1-6, 4D light field representation, p35, lines 12-17), the system comprising: 
a plurality of energy devices (emissive displays 200, p42, lines 1-6); 
an energy relay system (system made of plural light delivery systems of plural fiber taper 210, p42, lines 5-9, light pipes p45, lines 13-16, fiber optic faceplate, p64, lines 1-4) comprising one or more energy relay elements (each fiber taper 210 or light delivery system or light pipe), wherein each of the one or more energy relay elements (each 
an energy waveguide system (lenslet array 220, p42, lines 5-9) comprising an array of energy waveguides (array of lenslets 220), and wherein a second plurality of energy propagation paths (light beams paths from end of fiber tapers 210 through lenslets 220) extend from the singular seamless energy surface (single surface of the fiber tapers ends which are fused together to form a seamless surface, fig 3, p63, lines 1-5) through the array of energy waveguides (array of lenslets 220) in directions determined by a 4D plenoptic function (plenoptic function, p35, lines 1-6, 4D light field representation, p35, lines 12-17).  

	Lucente and Frost are related as energy systems.
	Frost teaches (fig 10)
a plurality of energy systems (screens 104, cont p29 on page 3, lines 1-3) wherein the plurality of energy systems (screens 104, cont p29 on page 3, lines 1-3)  are assembled to form three planar or curved surfaces (screens 104 are planar, fig 1, rectangular or trapezoidal screens, cont p29 on page 3, lines 1-10, taking 3 adjacent walls in the dome, cont p29 on page 3, lines 1-12) to Page 3Attorney Docket No. 07726.1051 Application No. 16/063,675 create a seamless aggregate surface (aggregate surface of the holodeck arranged in an octagonal domed shape, cont p29 on page 3, lines 1-12) across three adjacent walls (taking 3 adjacent walls in the dome).
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lucente to include the teachings of Frost such that a plurality of energy systems wherein the plurality of energy systems are assembled to form three planar or curved surfaces to create a seamless aggregate surface across three adjacent walls for the purpose of providing a virtual immersive environment for a user (p25, lines 1-4).

Claim 17,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucente et al (US 2008/0144174 A1, hereafter Lucente) in view of Delsaut et al (US 2016/0004055 A1, hereafter Delsaut).

Regarding Claim 17, Lucente teaches the energy system of claim 1.
	However Lucente does not teach
further comprising a reflective waveguide element having an aperture to relay converging energy from the singular seamless energy surface to virtual space.    
	Lucente and Delsaut are related as energy systems.
	Delsaut teaches (fig 1-5)
further comprising a reflective waveguide element (conical light guide 14, p31, lines 1-9, light guide has a reflective coating, p32, lines 1-4) having an aperture (exit aperture of paraboloid concentrator 20, p31, lines 1-10, to relay converging energy cone (energy converged by light concentrating assembly 10 via Winston cone or paraboloid concentrator 20, p31, lines 1-12) from the singular seamless energy surface (surface of paraboloid mirror reflectors 12, p31, lines 1-10) to virtual space (outside of Winston cone via exit aperture).    
.   	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lucente to include the teachings of Delsaut such that further comprising a reflective waveguide element having an aperture to relay converging energy from the singular seamless energy surface to virtual space for the purpose of utilizing the energy systems in a solar energy system for light concentration (p30, lines 1-3).

Claim 40, as best understood,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucente et al (US 2008/0144174 A1, hereafter Lucente) in view of Zagolla et al (US 2016/0282614 A1, hereafter Zagolla) and further in view of Frost et al (US 2014/0192087 A1, hereafter Frost).

Regarding Claim 40, Lucente-Zagolla teach the energy system of claim 37.
	However Lucente-Zagolla do not teach
	wherein the energy system is configured to sense relative depth, proximity, images, color, sound and other electromagnetic frequencies, and where the sensed energy is processed to perform machine vision related to 4D eye and retinal tracking.  
	Lucente-Zagolla and Frost are related as energy systems.
	Frost teaches (fig 1) an energy system,
wherein the energy system (VIPE Holodeck 100, p29, lines 1-3) is configured to sense relative depth, proximity (position and field of view of user, p32, lines 1-21, position and field of view encompass proximity and depth of user) , lines , images, color (visual, p29, lines 1-5), sound (audio, p29, lines 1-5) and other electromagnetic frequencies (pulsing light, p34, lines 1-13), and where the sensed energy (acoustical, light and movement or kinetic energies) is processed to perform machine vision related to 4D eye and retinal tracking (point of view and position of user, p32, lines 10-21, point of view indicating eye and retinal tracking).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lucente to include the teachings of Frost such that wherein the energy system is configured to sense relative depth, proximity, images, color, sound and other electromagnetic frequencies, and where the sensed energy is processed to perform machine vision related to 4D eye and .

Claims 43-50, as best understood,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucente et al (US 2008/0144174 A1, hereafter Lucente) in view of Frost et al (US 2014/0192087 A1, hereafter Frost) and further in view of Zagolla et al (US 2016/0282614 A1, hereafter Zagolla).

Regarding Claim 43, Lucente-Frost teaches the energy system of claim 42, 
	However Lucente-Frost do not teach
wherein a first energy system is configured to direct energy along the respective second plurality of energy propagation paths through the respective energy waveguide system to the respective singular seamless energy surface and to direct energy along the respective first plurality of energy propagation paths from the respective singular seamless energy surface through the respective energy relay system to the respective plurality of energy devices. 
	Lucente-Frost and Zagolla are related as energy relay elements.
	Zagolla teaches (fig 1),
wherein a first energy system (solar concentrator device 100, p16, lines 1-2) is configured to direct energy (light L or solar energy, p16, lines 1-5)  along the respective  second plurality of energy propagation paths (path of Light L from the sun through the 2d lens array 110, p16, lines 1-5) through the respective  energy waveguide system (2d lens array 110, p16, lines 1-5) to the respective  singular seamless energy surface (the 
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lucente-Frost to include the teachings of Zagolla such that wherein a first  energy system is configured to direct energy along the respective  second plurality of energy propagation paths through the respective energy waveguide system to the respective  singular seamless energy surface  and to direct energy along the respective  first plurality of energy propagation paths from the respective  singular seamless energy surface through the respective  energy relay system to the respective  plurality of energy devices for the purpose of a self-tracking mechanism without any external active mechanical tracking, p4, lines 4-9).

Regarding Claim 44, Lucente-Frost-Zagolla teach the plurality of energy systems of claim 43, wherein a first energy system (dynamic autostereoscopic module 110, p42, lines 1-4, Lucente, solar concentrator device 100, p16, lines 1-2, Zagolla) is configured to direct energy (light waves from emissive display 200, p42, lines 5-6, Lucente, light 
to direct energy (light waves from emissive display 200, p42, lines 5-6, Lucente, light from self –adaptive actuators 50 which acts as an optical coupler to couple light reflected by reflective layers 70 into waveguide 130, p17, lines 1-12, Zagolla)  along the respective  second Page 2Attorney Docket No. 07726.1051 Application No. 16/063,675 plurality of energy propagation paths (light beams paths from end of fiber tapers 210 through lenslets 220, Lucente, path of Light L from waveguide 130 through the 2d lens array 110, p16, lines 1-5, Zagolla ) from the respective  singular seamless energy surface (single surface of the fiber tapers which are fused together to form a seamless surface, fig 3, p63, lines 1-5, Lucente, the seamless surface of the top 

Regarding Claim 45, Lucente-Frost-Zagolla teach the plurality of energy systems of claim 43, wherein any seams (fiber tapers 300 have their large faces fused together, p63, lines 1-4, seams between fused fiber tapers 210 in fig 2 or fiber tapers 300 in fig 3 seem to be fused together and form a seamless surface, Lucente) between adjacent fused or tiled mosaics (plural fiber tapers 210, p42, lines 5-9, light pipes p45, lines 13-16 are fused together and hence there is no separation) are separated (separation is zero which is less than any minimum perceptible contour) by or are less than the minimum perceptible contour as defined by the visual acuity of a human eye having better than 20/40 vision at a distance at or greater than the width or height of a first singular seamless energy surface (single surface of the fiber tapers which are fused together to form a seamless surface, fig 3, p63, lines 1-5, Lucente).

Regarding Claim 46, Lucente-Frost-Zagolla teach the plurality of energy systems of claim 43, wherein a first singular seamless energy surface (single surface of the fiber tapers which are fused together to form a seamless surface, fig 3, p63, lines 1-5, Lucente) is operable to guide localized light transmission to within three or less wavelengths of visible light (visible light range is 0.3-0.6 micron, transmission is within 3 or less wavelengths of light, transmission is within 3 times 0.6 micron=1.8 micron or less, Lucente teaches light from fiber taper is relayed displacement 6 micron or less, p63, lines 14-16 and hence teaches the limitation, Lucente).  

Regarding Claim 47, Lucente-Frost-Zagolla teach the plurality of energy systems of claim 43, a plurality of energy systems (screens 104, cont p29 on page 3, lines 1-3, Frost) wherein the plurality of energy systems (screens 104, cont p29 on page 3, lines 1-3)  are assembled to form a single planar or curved surface (screens 104 are planar, fig 1, rectangular or trapezoidal screens, cont p29 on page 3, lines 1-10) to create a seamless aggregate surface (aggregate surface of the holodeck arranged in an octagonal domed shape, cont p29 on page 3, lines 1-12)  oriented either in a perpendicular configuration with respect to a floor surface (one of the screens 104 erected as a wall in the domed shape, fig 1), or in a parallel configuration with respect to a floor surface (one of the screens 104 erected as a roof in the domed shape, fig 1, Frost).

Regarding Claim 48, Lucente-Frost-Zagolla teach the plurality of energy systems of claim 43, wherein the plurality of energy systems (screens 104, cont p29 on page 3, lines 1-3, Frost) wherein the plurality of energy systems (screens 104, cont p29 on page 3, lines 1-3)  are assembled to form four planar or curved surfaces (screens 104 are planar, fig 1, rectangular or trapezoidal screens, cont p29 on page 3, lines 1-10, taking any 4 walls in the dome, cont p29 on page 3, lines 1-12) to Page 3Attorney Docket No. 07726.1051 Application No. 16/063,675 create a seamless aggregate surface (aggregate surface of the holodeck arranged in an octagonal domed shape, cont p29 on page 3, lines 1-12) across four enclosed walls (taking 4 walls in the dome, the walls are enclosed in the dome structure, Frost).

Regarding Claim 49, Lucente-Frost-Zagolla teach the plurality of energy systems of claim 43, wherein the plurality of energy systems (screens 104, cont p29 on page 3, lines 1-3, Frost) wherein the plurality of energy systems (screens 104, cont p29 on page 3, lines 1-3)  are assembled to form a planar or curved surface (screens 104 are planar, fig 1, rectangular or trapezoidal screens, cont p29 on page 3, lines 1-10) to Page 3Attorney Docket No. 07726.1051 Application No. 16/063,675 create a seamless aggregate octagonal domed surface (aggregate surface of the holodeck arranged in an octagonal domed shape, cont p29 on page 3, lines 1-12) across any range of angles, volumes and combinations of objects including tables, walls, ceiling, floor or other surfaces (combination of walls, angles, ceiling, floor of the dome).
	However Lucente-Frost-Zagolla do not teach a seamless aggregate cylindrical surface..
	Now, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a seamless aggregate cylindrical surface since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to modify Lucente-Frost-Zagolla to select the shape of a cylinder for the seamless aggregate surface for the purpose of a capsule or submarine like immersive environment for the user.

Regarding Claim 50, Lucente-Frost-Zagolla teach the plurality of energy systems of claim 43, wherein a plurality of energy systems (screens 104, cont p29 on page 3, lines 1-3, Frost) wherein the plurality of energy systems (screens 104, cont p29 on page 3, .

Claim 51, as best understood,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucente et al (US 2008/0144174 A1, hereafter Lucente) in view of Frost et al (US 2014/0192087 A1, hereafter Frost) and further in view of Delsaut et al (US 2016/0004055 A1, hereafter Delsaut).

Regarding Claim 51, Lucente-Frost  teach the energy system of claim 42.
	However Lucente-Frost does not teach
further comprising a reflective waveguide element having an aperture to relay converging energy from the singular seamless energy surface to virtual space.    
	Lucente-Frost and Delsaut are related as energy systems.
	Delsaut teaches (fig 1-5)
further comprising a reflective waveguide element (conical light guide 14, p31, lines 1-9, light guide has a reflective coating, p32, lines 1-4) having an aperture (exit aperture of paraboloid concentrator 20, p31, lines 1-10, to relay converging energy cone (energy converged by light concentrating assembly 10 via Winston cone or paraboloid concentrator 20, p31, lines 1-12) from the singular seamless energy surface (surface of 
.   	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lucente-Frost to include the teachings of Delsaut such that further comprising a reflective waveguide element having an aperture to relay converging energy from the singular seamless energy surface to virtual space for the purpose of utilizing the energy systems in a solar energy system for light concentration (p30, lines 1-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.V.D/
Jyotsna V Dabbi							9/30/2021Examiner, Art Unit 2872                                                                                                                                                                                                        

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872